IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,725


EX PARTE EDWARD BRANTON WHITE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08 CR 2157 B IN THE 117TH DISTRICT COURT

FROM NUECES COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while
intoxicated and sentenced to twenty-five years' imprisonment. The Thirteenth Court of Appeals
affirmed his conviction. White v. State, No. 13-09-00008-CR (Tex. App.-Corpus Christi-Edinburg 
Jan. 21, 2010, no pet.). 
	Applicant contends, among other things, that appellate counsel did not timely inform him of
his right to petition for discretionary review pro se. The trial court adopted the State's proposed
findings of fact and conclusions of law and recommended that we deny relief. Appellate counsel has
the duty to timely inform his client that his conviction has been affirmed and that he can petition for
discretionary review pro se. Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997). We find
that appellate counsel did not timely inform Applicant he could petition for discretionary review pro
se. Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of
the judgment of the Thirteenth Court of Appeals in case number 13-09-00008-CR that affirmed his
conviction in cause number 08 CR 2157 B from the 117th District Court of Nueces County. He shall
file his petition for discretionary review with this Court within 30 days of the date on which this
Court's mandate issues. His remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

Delivered: February 15, 2012
Do not publish